DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-25 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species IB, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/15/2021.
Applicant's election with traverse of claims 1-11 and 26 in the reply filed on 06/15/2021 is acknowledged.  The traversal is on the ground(s) that “[t]he switching voltage and remnant polarization can be tuned independently or simultaneously using a dopant” (page 9 of Applicants Remarks). Specifically, Applicant asserted that “Claim 1 recites, e.g., among other things, “wherein the dopant...is present at a concentration such that a ferroelectric switching voltage of the capacitor is different from that of the capacitor having the base polar material without being doped with the dopant by more than about 100 mV”  and “Claim 12 recites, e.g., among other things, “wherein the dopant...is present at a concentration such that a remnant polarization of the polar layer is different than that of the base polar material without the dopant (emphasis added)…. However, the Specification describes that the above features recited in Claims 1 and 12 can be tuned independently or simultaneously, e.g., without limitation”. This is not found persuasive because the restriction of 04/15/2021 recites that the species are independent or distinct because the claims to different species recite the mutually exclusive different characteristics of the capacitor: a polar layer comprising a dopant including a metal element that is different from the one or more metal elements of the base polar material, and is present at a concentration such that the capacitor has a specific ferroelectric switching voltage (Species IA); and a polar layer comprising a base polar material doped with a specific dopant that is different from metal(s) of the metal oxide that is present at a concentration such that the polar layer has a specific remnant polarization (Species IB).
Thus, claim 1 recites limitations “the dopant comprises a metal element that is different from the one or more metal elements” (of the base polar material) such that the capacitor has a specific ferroelectric switching voltage” disclosed for the first species (Species IA) but not for the second species (Species IB), while claim 12 recites limitations “the dopant comprises a metal element of one of 4d series, 5d series, 4f series or 5f series that is different from metal(s) of the metal oxide” (of the base polar material) that is present at a concentration such that the polar layer has a specific remnant polarization disclosed for the second species (Species IB) but not for the first species (Species IA).
Further, the original specification (e.g., paragraph [0054]) discloses that “According to various embodiments, the storage layer 104 comprises an engineered polar layer. The polar layer is engineered by providing a base polar material and doping the base polar material with a dopant…In some embodiments, the dopant comprises a metal element that different from the one or more metal elements and is present at a concentration such that a ferroelectric switching voltage of the capacitor is different from that of the capacitor having the base polar material without being doped with the dopant by more than about 100 mV. In some other embodiments, the dopant comprises a metal element of one of 4d series, 5d series, 4f series or 5f series that is different from the one or more metal elements and is present at a concentration such that a remnant polarization of the polar layer is different than that of the base polar material without the dopant. Thus, according to the original specifications, semiconductor devices of claims 1 and 12 correspond to different embodiments based on an engineered polar layer having different characteristics; and claims 1 and 12 are drawn to patentable distinct species. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 1-11 and 26 are objected to because of the following informalities:
Claim 1 recites “from that of the capacitor having the base polar material without being doped…” (lines 13 and 14) which should be placed with “from that of a capacitor having a base polar material without being doped…” to avoid antecedent basis issue.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-11 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitations “a polar layer” in lines 5-6 and “a polar layer” in line 8, and it is unclear whether the second recited “a polar layer” (line 8, claim 1) was intended to relate back to “a polar layer” recited in claim 1 (lines 5-6) or to set forth an additional polar layer.
Claim 6 recites limitations “the dielectric layer” (line 2) that lack antecedent basis because “a dielectric layer” has not been defined by the claims 1 and 6.
Claim 11 recites limitations “the base ferroelectric material” (line 1) that lack antecedent basis because “a base ferroelectric material” has not been defined by the claims 1 and 11, and it is unclear whether “the base ferroelectric material” (line 1, claim 11) was intended to relate back to “a base polar material” recited in claim 1 (line 8) or to set forth an additional base ferroelectric material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8, 10, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0072407 to Lung in view of Nicholes et al. (US 2019/0103151, hereinafter Nicholes) and Lee et al. (US Patent No. 5,625,529, hereinafter Lee).
With respect to Claim 1, Lung discloses a semiconductor device (e.g., ferroelectric capacitor memory device) (Lung, Figs. 1, 8, ¶0002, ¶0005-¶0017), comprising:
       a transistor (20) (Lung, Figs. 1, 8, ¶0014-¶0016) formed on a substrate (28); and

        upper (26) and lower (22) conductive oxide electrodes (Lung, Figs. 1, 8, ¶0012) on opposing sides of a polar layer (e.g., 24, lead zirconate titanate  (PZT) layer, lead lanthanum zirconate titanate (PLZT), or SrBiTaO (SBT) for the ferroelectric capacitor having specific polarization) (Lung, Fig. 1, ¶0002, ¶0006, ¶0012, ¶0016), wherein the lower conductive oxide electrode (22) is electrically connected to a drain (58) of the transistor (20), and
       a polar layer (e.g., 24) comprising a base polar material (e.g., PZT, PLZT, or SBT having crystal structure such as perovskite structure), wherein the base polar material includes one or more metal elements (e.g., Zr and Ti or Bi and Ta) and oxygen, wherein a ferroelectric switching voltage (e.g., sense margin) of the capacitor is about 130 mV-400 mV (Lung, Fig. 1, ¶0006); and
       a lower barrier layer (32) (Lung, Figs. 1-2, 8, ¶0015-¶0016) comprising an intermetallic compound (e.g., TiAlN) between the lower conductive oxide electrode (22) and an electrode (16) of a transistor (20).
Further, Lung does not specifically disclose a silicon substrate; a base polar material doped with a dopant, wherein the dopant comprises a metal element that is different from the one or more metal elements and is present at a concentration such that a ferroelectric switching voltage of the capacitor is different from that of the capacitor having the base polar material without being doped with the dopant by more than about 100 mV.
However, Nicholes teaches forming a ferroelectric memory cell (Nicholes, Fig. 3, ¶0026-¶0039) comprising a transistor and a capacitor (200), wherein the ferroelectric memory cell includes a substrate (310) comprised of a conventional silicon substrate (Nicholes, Fig. 3, ¶0035), and the drain region (312) of the transistor is connected to the capacitor (200), and the ferroelectric material includes lead zirconate titanate (PZT) material, and the ferroelectric material includes one or more dopants (Nicholes, Fig. 3, ¶0029-¶0030). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Lung by forming a ferroelectric capacitor on a silicon substrate as taught by Nicholes, wherein the ferroelectric PZT layer including a dopant having a specific concentration as taught by Lee to have a silicon substrate; a base polar material doped with a dopant, wherein the dopant comprises a metal element that is different from the one or more metal elements and is present at a concentration such that a ferroelectric switching voltage of the capacitor is different from that of the capacitor having the base polar material without being doped with the dopant by more than about 100 mV in order to provide a ferroelectric memory cell on a conventional substrate and including improved ferroelectric material to allow switching at relatively low voltages (Nicholes, ¶0035-¶0039; Lee, Col. 1, lines 8-13; Col. 2, lines 20-26; Col. 7, lines 37-57; Col. 8, lines 3-9).
Regarding Claim 2, Lung in view of Nicholes and Lee discloses the semiconductor device of Claim 1. Further Lung discloses the semiconductor device, wherein the polar layer (e.g., 24) (Lung, Figs. 1, 8, ¶0012) comprises a metal oxide (e.g., PZT which is PbZrTiO).
product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “formed in an oxidizing environment at a temperature greater than 500 °C” only requires a structure, the polar layer comprising a metal oxide, which does not distinguish the invention from Lung, who teaches the structure as claimed.
Regarding Claim 4, Lung in view of Nicholes and Lee discloses the semiconductor device of Claim 1. Further, Lung discloses that one of the upper and lower barrier layers (e.g., the lower barrier layer 32) comprise one of a Ti-Al alloy and a metal nitride (e.g., TiAlN) (Lung, Figs. 1-2, 8, ¶0014, ¶0016).
Regarding Claim 5, Lung in view of Nicholes and Lee discloses the semiconductor device of Claim 1. Further, Lung discloses that one of the upper and lower barrier layers (e.g., the lower barrier layer 32) comprises Ti-Al (e.g., TiAlN) (Lung, Figs. 1-2, 8, ¶0014, ¶0016).
Regarding Claim 8, Lung in view of Nicholes and Lee discloses the semiconductor device of Claim 1. Further, Lung discloses that the polar layer (24) (Lung, Figs. 1-2, 8, ¶0012, ¶0016) comprises a ferroelectric oxide selected from the group consisting of PbZrTiO3 (e.g., PZT).
Regarding Claim 10, Lung in view of Nicholes and Lee discloses the semiconductor device of Claim 1. Further Lung does not specifically disclose that the dopant comprises a lanthanide element or niobium. However, Lung teaches that the polar layer (24) (Lung, Fig. 1, ¶0012) comprises lanthanide 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Lung/Nicholes/Lee by forming the ferroelectric PZT layer including a dopant having a specific concentration as taught by Lee to have the dopant that comprises a niobium in order to allow switching at relatively low voltages (Lee, Col. 1, lines 8-13; Col. 2, lines 20-26; Col. 7, lines 37-57; Col. 8, lines 3-9).
Regarding Claim 26, Lung in view of Nicholes and Lee discloses the semiconductor device of Claim 1. Further Lung does not specifically disclose that the dopant occupies an atomic lattice position that is interchangeable with a metal element of the base polar material, and wherein in the polar layer, the dopant has an oxidation state that is different from an oxidation state of the metal in the base polar material. However, Lee teaches that the donor dopant (e.g., Nb) (Lee, Col. 2, lines 59-67; Col. 3, lines 1-44; Col. 4, lines 46-55) with a valance of 5+ occupying a B site of PZT causes the oxygen vacancy to decrease or the lead vacancy to increase; and an acceptor element with a valance of 3+ or 2+ into PZT structure gives rise to an increasing oxygen vacancy or decreasing lead vacancy in the structure; and that a suitable combination of the acceptor and the donor dopants results in structural improvement of PZT, avoiding vacancy generation attributable to charge imbalance in the PZT system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Lung/Nicholes/Lee by forming the ferroelectric PZT layer including a specific dopant as taught by Lee to have the dopant occupies an atomic lattice position that is interchangeable with a metal element of the base polar material, and wherein in the polar layer, the dopant has an oxidation state that is different from an oxidation state of the metal in the base polar material in order to provide dopants that result in structural improvement of PZT, avoiding vacancy .
Claims 1, 4-5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0103151 to Nicholes in view of Lee (US Patent No. 5,625,529).
With respect to Claim 1, Nicholes discloses a semiconductor device (e.g., ferroelectric capacitor memory device) (Nicholes, Fig. 3, ¶0002, ¶0026-¶0039), comprising:
       a transistor (e.g., an access transistor) (Nicholes, Fig. 3, ¶0035-¶0038) formed on a silicon substrate (310); and
       a capacitor (e.g., 200) (Nicholes, Fig. 3, ¶0026-¶0036) electrically connected to the transistor by a conductive via (320), the capacitor comprising:
        upper (208/204, including another interfacial material between the top electrode 208 and the ferroelectric layer 206) (Nicholes, Fig. 3, ¶0034, ¶0028) and lower (202/204) (Nicholes, Fig. 3, ¶0026-¶0028, ¶0034) conductive oxide electrodes on opposing sides of a polar layer (e.g., 206, a ferroelectric material for the ferroelectric capacitor) (Nicholes, Fig. 3, ¶0029, ¶0030), wherein the lower conductive oxide electrode (204) is electrically connected to a drain (312) (Nicholes, Fig. 3, ¶0036) of the transistor, and
       a polar layer (e.g., 206) comprising a base polar material doped with a dopant (e.g., lead zirconate titanate  (PZT) layer, zirconium oxide or another ferroelectric material for the ferroelectric capacitor including dopants and rare earth elements) (Nicholes, Fig. 3, ¶0029, ¶0030), wherein the base polar material includes one or more metal elements (e.g., Zr and Ti) and oxygen; and
       a lower barrier layer (202) (Nicholes, Fig. 3, ¶0027-¶0028) comprising an intermetallic compound (e.g., TiN or TiAlN) between the lower conductive oxide electrode (204) and an electrode (320) of a transistor.
Further, Nicholes does not specifically disclose that the dopant comprises a metal element that is different from the one or more metal elements and is present at a concentration such that a ferroelectric switching voltage of the capacitor is different from that of the capacitor having the base polar material without being doped with the dopant by more than about 100 mV.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Nicholes by forming a ferroelectric layer including a dopant having a specific concentration as taught by Lee to have the dopant that comprises a metal element that is different from the one or more metal elements and is present at a concentration such that a ferroelectric switching voltage of the capacitor is different from that of the capacitor having the base polar material without being doped with the dopant by more than about 100 mV in order to provide a ferroelectric memory cell on a conventional substrate and including improved ferroelectric material to allow switching at relatively low voltages (Lee, Col. 1, lines 8-13; Col. 2, lines 20-26; Col. 7, lines 37-57; Col. 8, lines 3-9).
Regarding Claim 4, Nicholes in view of Lee discloses the semiconductor device of Claim 1. Further, Nicholes discloses that one of the upper and lower barrier layers (e.g., the lower barrier layer 202) comprise one of a Ti-Al alloy and a metal nitride (e.g., TiAlN or TiN) (Nicholes, Fig. 3, ¶0027, ¶0028).
Regarding Claim 5, Nicholes in view of Lee discloses the semiconductor device of Claim 1. Further, Nicholes discloses that one of the upper and lower barrier layers (e.g., 202) comprises Ti-Al (e.g., (e.g., TiAlN) (Nicholes, Fig. 3, ¶0027, ¶0028).
Regarding Claim 8, Nicholes in view of Lee discloses the semiconductor device of Claim 1. Further, Nicholes discloses that the polar layer (206) (Nicholes, Fig. 3, ¶0029) comprises a ferroelectric oxide selected from the group consisting of PbZrTiO3 (e.g., PZT).
Regarding Claim 10, Nicholes in view of Lee discloses the semiconductor device of Claim 1. Further Nicholes does not specifically disclose that the dopant comprises a lanthanide element or niobium. However, Nicholes teaches that the ferroelectric material (206) (Nicholes, Fig. 3, ¶0030) includes rare earth elements. Further, Lee teaches that the doped PZT (Lee, Figs. 4A, 4D, 5, Col. 4, lines 14-16) consist essentially of a pure perovskite phase that provides a superior endurance cycle, wherein PZT ferroelectric thin film for a capacitor comprises a dopant comprising a metal element (e.g., Sc and Nb) (Lee, Figs. 4A, 4D, 5, Col. 7, lines 37-57) that is different from the one or more metal elements (Zr and Ti of the PZT layer) and is present at a concentration (e.g., 1 mole percent) such that a ferroelectric switching voltage (e.g., a voltage when switching begins to occur.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Nicholes/Lee by forming the ferroelectric PZT layer including a dopant having a specific concentration as taught by Lee to have the dopant that comprises a niobium in order to allow switching at relatively low voltages (Lee, Col. 1, lines 8-13; Col. 2, lines 20-26; Col. 7, lines 37-57; Col. 8, lines 3-9).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0072407 to Lung in view of Nicholes (US 2019/0103151) and Lee (US Patent No. 5,625,529) as applied to claim 1, and further in view of Aggarwal et al. (US Patent No. 6,610,549, cited in IDS of 07/08/2020, hereinafter Aggarwal).
Regarding Claim 3, Lung in view of Nicholes and Lee discloses the semiconductor device of Claim 1. Further, Lung does not specifically disclose an upper barrier layer comprising a refractory metal or an intermetallic compound over the upper conductive oxide electrode. However, Lung teaches that a lower barrier layer (32) (Lung, Figs. 1-2, 8, ¶0014-¶0016) comprises a metal nitride material (e.g., TiAlN) 
Thus, a person of ordinary skill in the art would recognize forming an upper barrier layer between the upper electrode of Lung and the upper metallization layer to improve the adhesion between the upper electrode and the upper metallization layer, and to provide a barrier against hydrogen-based anneal required for underlying silicon circuits, and the barrier layer includes titanium and aluminum.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Lung/Nicholes/Lee by forming an adhesion layer comprised of a material that prevent oxidation and promote adhesion between the metal oxide electrode and the metal layer as taught by Lung, wherein an upper barrier layer is between the upper metal oxide electrode and un upper conductive layer as taught by Aggarwal to have an upper barrier layer comprising an intermetallic compound over the upper conductive oxide electrode in order to provide improved ferroelectric memory device having improved reliability and performance characteristics (Lung, ¶0002, ¶0006, ¶0014-¶0016; Aggarwal, Col. 7, lines 45-59; Col. 8, lines 39-53; Col. 12, lines 11-26).
Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0072407 to Lung in view of Nicholes (US 2019/0103151) and Lee (US Patent No. 5,625,529) as applied to claim 1, and further in view of Kim et al. (US Patent No. 7,560,760, hereinafter Kim).
Regarding Claims 6 and 7, Lung in view of Nicholes and Lee discloses the semiconductor device of Claim 1. Further, Lung does not specifically disclose a barrier sealant layer formed on one or both side surfaces of one or more of the dielectric layer, the upper oxide electrode layer and the lower conductive oxide electrode layer (as claimed in claim 6); wherein the barrier sealant layer comprises a metal oxide comprising Al or Mg (as claimed in claim 7). However, Kim teaches forming a ferroelectric capacitor (82) (Kim, Fig. 5, Col. 3, lines 26-67; Col. 4, lines1-15) and a hydrogen barrier layer (83a) disposed on 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Lung/Nicholes/Lee by forming a hydrogen barrier layer as a barrier sealant layer as taught by Kim to have the semiconductor device, further comprising a barrier sealant layer formed on one or both side surfaces of one or more of the dielectric layer, the upper oxide electrode layer and the lower conductive oxide electrode layer (as claimed in claim 6); wherein the barrier sealant layer comprises a metal oxide comprising Al (as claimed in claim 7) in order to prevent hydrogen atoms from penetrating into the ferroelectric layer, and thus to provide improved ferroelectric memory device having improved reliability and performance characteristics (Kim, Col. 1, lines 18-25; Col. 3, lines 64-67; Col. 4, lines 1-15).
Regarding Claim 9, Lung in view of Nicholes and Lee discloses the semiconductor device of Claim 1. Further, Lung does not specifically disclose an insulating sealant layer contacting one of both side surfaces of one or more of the polar layer, the upper conductive oxide electrode and the lower conductive oxide electrode. However, Kim teaches forming a ferroelectric capacitor (82) (Kim, Fig. 5, Col. 3, lines 26-67; Col. 4, lines1-15) and a hydrogen barrier layer (83a) disposed on sidewalls of the ferroelectric capacitor, wherein the hydrogen barrier layer (83a) comprised of aluminum oxide to prevent hydrogen atoms from penetrating into the ferroelectric layer (79).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Lung/Nicholes/Lee by forming a hydrogen barrier layer as a barrier sealant layer as taught by Kim to have the semiconductor device, further comprising an insulating sealant layer contacting one of both side surfaces of one or more of the polar layer, the upper conductive oxide electrode and the lower conductive oxide electrode in order to prevent hydrogen atoms from penetrating into the ferroelectric layer, and thus to provide improved ferroelectric memory device having improved reliability and performance characteristics (Kim, Col. 1, lines 18-25; Col. 3, lines 64-67; Col. 4, lines 1-15).
Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0103151 to Nicholes in view of Lee (US Patent No. 5,625,529) as applied to claim 1, and further in view of Kim (US Patent No. 7,560,760).
Regarding Claims 6 and 7, Nicholes in view of Lee discloses the semiconductor device of Claim 1. Further, Nicholes does not specifically disclose a barrier sealant layer formed on one or both side surfaces of one or more of the dielectric layer, the upper oxide electrode layer and the lower conductive oxide electrode layer (as claimed in claim 6); wherein the barrier sealant layer comprises a metal oxide comprising Al or Mg (as claimed in claim 7). However, Kim teaches forming a ferroelectric capacitor (82) (Kim, Fig. 5, Col. 3, lines 26-67; Col. 4, lines1-15) and a hydrogen barrier layer (83a) disposed on sidewalls of the ferroelectric capacitor, wherein the hydrogen barrier layer (83a) comprised of aluminum oxide to prevent hydrogen atoms from penetrating into the ferroelectric layer (79).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Nicholes/Lee by forming a hydrogen barrier layer as a barrier sealant layer as taught by Kim to have the semiconductor device, further comprising a barrier sealant layer formed on one or both side surfaces of one or more of the dielectric layer, the upper oxide electrode layer and the lower conductive oxide electrode layer (as claimed in claim 6); wherein the barrier sealant layer comprises a metal oxide comprising Al (as claimed in claim 7) in order to prevent hydrogen atoms from penetrating into the ferroelectric layer, and thus to provide improved ferroelectric memory device having improved reliability and performance characteristics (Kim, Col. 1, lines 18-25; Col. 3, lines 64-67; Col. 4, lines 1-15).
Regarding Claim 9, Nicholes in view of Lee discloses the semiconductor device of Claim 1. Further, Nicholes does not specifically disclose an insulating sealant layer contacting one of both side surfaces of one or more of the polar layer, the upper conductive oxide electrode and the lower conductive oxide electrode. However, Kim teaches forming a ferroelectric capacitor (82) (Kim, Fig. 5, Col. 3, lines 26-67; Col. 4, lines1-15) and a hydrogen barrier layer (83a) disposed on sidewalls of the ferroelectric capacitor, wherein the hydrogen barrier layer (83a) comprised of aluminum oxide to prevent hydrogen atoms from penetrating into the ferroelectric layer (79).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0072407 to Lung in view of Nicholes (US 2019/0103151) and Lee (US Patent No. 5,625,529) as applied to claim 1, and further in view of Noh et al. (US 2009/0246543, hereinafter Noh).
Regarding Claim 11, Lung in view of Nicholes and Lee discloses the semiconductor device of Claim 1. Further, Lung does not specifically disclose that the base ferroelectric material has a hexagonal crystal structure, wherein the base ferroelectric material comprises LuFeO3 or has a chemical formula represented by RMnO3, and wherein R is a rare earth element. However, Noh teaches forming a ferroelectric capacitor structure (Noh, ¶0012-¶0040, ¶0051-¶0052) that comprises the base ferroelectric material having a hexagonal crystal structure, wherein the base ferroelectric material (Noh, ¶0012-¶0023) comprises a chemical formula represented by RMnO3, and wherein R is a rare earth element, wherein the base ferroelectric material having a hexagonal crystal structure has ferroelectric property at relatively high temperature and increased remnant polarization value (Noh, ¶0051-¶0052).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Lung/Nicholes/Lee by forming a polar layer comprising a base polar material as taught by Noh to have the semiconductor device, wherein the base ferroelectric material has a hexagonal crystal structure, wherein the base ferroelectric material has a chemical formula represented by RMnO3.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0103151 to Nicholes in view of Lee (US Patent No. 5,625,529) as applied to claim 1, and further in view of Noh (US 2009/0246543).
Regarding Claim 11, Nicholes in view of Lee discloses the semiconductor device of Claim 1. Further, Nicholes does not specifically disclose that the base ferroelectric material has a hexagonal crystal structure, wherein the base ferroelectric material comprises LuFeO3 or has a chemical formula represented by RMnO3, and wherein R is a rare earth element. However, Noh teaches forming a ferroelectric capacitor structure (Noh, ¶0012-¶0040, ¶0051-¶0052) that comprises the base ferroelectric material having a hexagonal crystal structure, wherein the base ferroelectric material (Noh, ¶0012-¶0023) comprises a chemical formula represented by RMnO3, and wherein R is a rare earth element, wherein the base ferroelectric material having a hexagonal crystal structure has ferroelectric property at relatively high temperature and increased remnant polarization value (Noh, ¶0051-¶0052).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Nicholes/Lee by forming a polar layer comprising a base polar material as taught by Noh to have the semiconductor device, wherein the base ferroelectric material has a hexagonal crystal structure, wherein the base ferroelectric material has a chemical formula represented by RMnO3, and wherein R is a rare earth element in order to prevent hydrogen atoms from penetrating into the ferroelectric layer, and thus to provide improved ferroelectric material having improved ferroelectric properties at relatively high temperature and increased remnant polarization value (Noh, ¶0008, ¶0012, ¶0051-¶0052).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/             Primary Examiner, Art Unit 2891